Citation Nr: 0523962	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

Entitlement to a compensable evaluation for residuals of a 
left little finger injury.

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for left and right leg disorders.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from February 1951 to 
February 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Huntington, West Virginia, Regional Office (RO) that denied a 
compensable rating for residuals of a service-connected 
injury to the left little finger and also denied appellant's 
request to reopen a previously-denied claim for service 
connection for left and right leg disorders.  The same rating 
decision denied service connection for degenerative joint 
disease of the lumbar spine, but a decision by the Board in 
January 2004 denied that appeal.

The remaining two issues before the Board were remanded for 
further development in January 2004.  That development has 
been accomplished, and the file has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  Appellant has service connection for residuals of an 
injury to his left little finger.  

2.  Appellant's left little finger is currently diagnosed 
with mild traumatic arthritis with limitation of motion.  
Limitation of motion of the little finger is not compensable 
under the rating schedule, and evidence of record does not 
show additional loss of function consequent to pain, 
fatigability, weakness, or incoordination.

3.  Appellant's left little finger has scarring residual to 
the service-connected accident.  The scars are well-healed, 
stable, not painful, and do not cause limitation of function 
or motion.
  
4.  Service connection for left and right leg disabilities 
was denied by a rating decision in March 1996.  It was held 
that there was no new and material evidence.  Appellant was 
notified of the denial but did not appeal.  This was the last 
final denial of the claim for any reason.

5.  Evidence of record in March 1996 consisted of appellant's 
service medical records, lay statements, VA treatment 
records, private medical treatment records, and reports of 
physical examination by both VA and private medical 
providers.

6.  Evidence received since March 1996 includes lay 
statements that are cumulative and redundant of those 
previously considered, and additional VA and private clinical 
records that refer to "restless leg syndrome" but do not 
address the etiology of that or any other leg condition.

7.  Evidence added to the claim since March 1996 does not 
relate to unestablished facts necessary to substantiate 
entitlement, is cumulative and redundant to the evidence of 
record at the time of the last prior formal denial, and does 
not raise a reasonable possibility of substantiating 
entitlement to the benefits claimed. 


CONCLUSIONS OF LAW

1.  Schedular criteria for a compensable rating for residuals 
of an injury to the left little finger have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2005); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 
4.45, 4.59, 4.71a, 4,118, Diagnostic Codes 5003-5230, 7801 
through 7805 (2004).

2.  Evidence submitted since the March 1996 rating decision 
is not new and material, and the claim for service connection 
for left and right leg disabilities is not reopened.  38 
U.S.C.A. § 5108 (West 2005); 38 C.F.R. § 38 C.F.R. § 3.156(a) 
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2005)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for bilateral leg disability and for 
increased rating for service-connected left little finger 
disability was received in October 2001; the claim was denied 
by rating decision in June 2002.  RO sent appellant a VCAA 
duty-to-assist letter in October 2001, prior to the rating 
decision, and another VCAA duty-to-assist letter in February 
2004 during the pendancy of this appeal.  Neither of these 
two duty-to-assist letters expressly satisfied the fourth 
element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in December 2002, and the 
Supplemental Statement of the Case (SSOC) in March 2005 all 
listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2005); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records, treatment 
records from the VA Medical Center (VAMC), and treatment 
records from those private medical providers that appellant 
identified as having potentially relevant evidence for 
development.  Appellant was advised of his right to testify 
in a hearing before RO or before the Board, but he has not 
opted to do so.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2005); 38 C.F.R. § 3.159(c)(4) (2004).  Appellant was 
afforded a VA medical examination in June 2002 to determine 
the current severity of his service-connected left little 
finger disability.  Appellant has not been afforded a VA 
medical examination in regard to his claimed bilateral leg 
disability, but the VCAA does not require VA to provide a 
medical examination for a previously-denied claim unless the 
claim is first reopened upon receipt of new and material 
evidence.  38 C.F.R. § .159(c)(4)(C)(iii) (2004).  The Board 
accordingly finds that VA does not have an unfulfilled 
obligation under the VCAA to afford appellant a VA medical 
examination at this point, and finds that VA's duty to assist 
has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant 
was involved in an automobile accident in October 1951 during 
which he injured the little finger of his left hand.  In 
April 1952, appellant complained of pain in the scar of his 
left little finger, and the clinician identified a small 
painful subcutaneous mass; X-ray of the finger showed 
calcification that had the appearance of an old injury.  
Appellant had surgery in November 1952 that removed a mass of 
scar tissue containing numerous pieces of broken glass.  
There is no record of treatment for any leg disorder, and 
appellant's separation physical examination shows no 
abnormality of the legs or finger at time of discharge from 
service.

Appellant was discharged in February 1954.  In August 1954, 
he submitted claims for service connection for stiffness of 
the left little finger and for fibromyositis of the right 
calf.  In support, he submitted a medical affidavit by Dr. 
L.Y.C. dated July 1954 attesting that appellant had been 
diagnosed with fibromyositis of the right calf.

Appellant had inpatient VA medical treatment consequent to 
complaints of stomach problems, leg cramps, and insomnia.  
The examiner noted an in-service injury to the right little 
finger.  The examiner's tentative diagnosis was that 
appellant was having anxiety reaction, and that the stomach 
distress was psychosomatic.  The examiner diagnosed the 
little finger condition as stiffness, moderate, untreated, 
and unchanged.  The examiner did not mention any leg disorder 
but stated that there was no indication of arthritis.

A rating decision of September 1954 denied service connection 
for fibromyositis, noted as arthritis.  

Private medical records show that appellant suffered a 
compound facture and laceration of the right hand in a 
workplace accident in December 1970.

In June 1973, appellant submitted a claim for service 
connection for "nervous stomach" that he asserted had 
caused him unspecified leg problems.  

The file contains a letter by Dr. D.M.W. dated July 1974 
stating that appellant complained of leg cramps in addition 
to a number of other disorders (insomnia, nervousness, 
depression, and stomach problems).  
 
The file contains a clinical resume by Dr. W.W., a private 
physician, dated December 1974 (received by VA with 
appellant's Social Security file in March 2002) that notes a 
"rather longstanding condition of restless leg syndrome."  
Since the treatment at the time was for an unrelated 
condition, there is no further comment in regard to the 
etiology or severity of the restless leg syndrome.

Appellant had a VA medical examination in March 1975.  X-ray 
of the left hand showed an insignificant bone island in the 
little finger but no evidence of the residuals of injury.  
The examiner noted that the legs had normal range of motion, 
no evidence of muscular atrophy or weakness, and appellant 
was able to perform normal squats, heel raises, and toe 
raises.

Appellant's file from the Social Security Administration 
(SSA) is on file, and included therein is a Personal Pain 
Questionnaire executed by appellant in June 1995.  Appellant 
complained of pain in the chest and left arm, lower back, and 
hips radiating to the leg, but did not mention any pain in 
either leg or either hand.

A VA treatment note dated July 1995 shows that appellant 
complained of trouble sleeping at night due to leg pain.

In August 1995, appellant filed a request to reopen claims 
for service connection for left little finger injury and for 
bilateral leg disorder.    

Appellant had a VA X-ray of the left hand in September 1995.  
The interpreter's impression was degenerative arthritis of 
all the interphalangeal articulations.  The little finger had 
an irregular area of increased bone density of uncertain 
significance, possibly due to an old trauma or infectious 
process.

Appellant had a VA examination of the left hand (scars/skin 
protocol) in September 1995.  Appellant complained of 
soreness in the little finger when he used the left hand to 
squeeze.  The examiner noted two very small and faint scars 
on the little finger, both moveable and nontender.  There was 
also a hard, slightly protuberant, nontender area over the 
metaphalangeal joint that felt like a bony exotosis.  The 
examiner's diagnosis was two healed and inconspicuous scars 
on the left little finger, and osteoarthritis of the 
interphalangeal joints of the left hand.

Appellant had a physical examination by Dr. G.C., a private 
physician, in January 1996.  Dr. G.C. noted history of heart 
attack, diabetes, hypertension, and workplace injury to the 
right hand; appellant denied any other symptomatology.  There 
is no mention of any abnormality of the left hand or of 
either leg.
  
RO issued a rating decision in January 1996 that granted 
service connection for residuals of a left little finger 
injury, noncompensable.  The same rating decision denied 
service connection for left leg disability.  Finally, the 
same rating decision denied reopening of the claim for 
service connection for right leg disability, based on a 
finding that new and material evidence had not been received 
since the last final denial in September 1954.  Appellant was 
notified of the decision.

Appellant submitted a number of notarized lay statements in 
support of his claim in February 1996.  The letters all 
essentially state that appellant was discharged from the Army 
with symptoms of coldness, aching, and cramping of the legs 
that had persisted to the present.  The authors of the 
letters were appellant's wife D.H., appellant's sister-in-law 
T.H., appellant's adult daughter T.M., and appellant's adult 
son D.S.H.
 
RO considered the lay statements above and issued a new 
rating decision in March 1996 that again denied service 
connection for left leg disorder and denied reopening the 
claim for service connection for right leg disorder.  
Appellant was notified of the decision.

Records from Welch Hospital show that appellant complained in 
March 1996 of leg pains that kept him from being able to 
sleep at night. 

Appellant submitted the instant claim for service connection 
for bilateral leg disorder, and for increased (compensable) 
rating for service-connected left little finger disability, 
in October 2001.

The file contains a medical affidavit from Dr. Y.C., a 
private physician, dated October 2001.  The affidavit states 
that appellant was diagnosed with restless legs syndrome, 
although it does not provide an opinion as to the etiology of 
that disorder.  The affidavit notes that appellant also had a 
left wrist/hand disorder in addition to other medical 
conditions (neck pain, low back pain, shoulder pain, and 
right hand injury).  In regard to overall disability, Dr. 
Y.C. assessed appellant to be 35 percent unemployable: 14 
percent from nonservice-connected cervical spine herniated 
discs, 20 percent from a nonservice-connected lumbar spine 
advanced osteoarthritis, and 1 percent from left hand 
disorder.   

Appellant submitted a number of lay statements in support of 
his claim for leg disorders, all of which essentially state 
that appellant returned from the Army with symptoms of 
coldness and pain in the legs, and that the symptoms had 
persisted to the present.  Authors of the letters were 
appellant's wife D.E.H.; acquaintance P.G.; pastor C.B. and  
wife E.B.; acquaintance E.M.G.; appellant's sister-in law 
T.H.; appellant's son D.H. and appellant's daughter-in-law 
D.H., appellant's daughter D.J.M. , clergyman L.M., and 
appellant's daughter M.H.C and her husband J.H.C.

Appellant submitted a VA Form 21-4142 (Statement in Support 
of Claim) in January 2002 stating that appellant's unit 
conducted field training in extreme cold weather in New York 
State in 1952.  Appellant stated that he attributed his leg 
syndrome to the cold, as well as his nervous condition and 
his arthritis.
 
Appellant had a VA examination of the left hand in June 2002.  
Appellant reported that he was unable to fully extend the 
finger and that he had problems with the finger in the cold.  
At the time of his discharge from service, his pain was 
approximately 0 to 1 on a 10-point scale, but currently his 
pain was approximately 1 to 3 on a 10-point scale. Appellant 
stated that the problem with his left hand was amplified by 
the crushing injury he had suffered to the right hand.  On 
examination, the finger had a nodular mass over the proximal 
phalanx that measured 1.5 cm x 0.5 cm and protruded 0.3 cm.  
The metaphalangeal joint had full extension and flexion to 80 
degrees.  The proximal interphalangeal joint lacked 15 
degrees of full extension actively, but attained full 
extension passively, and flexed to 90 degrees.  The distal 
interphalangeal joint had range of motion of 0 to 55 degrees.  
There was a "J" shaped scar that was 3.5 cm in greatest 
diameter.  On flexion, appellant lacked 1 cm of being able to 
actually touch the little finger to the palm.  The examiner's 
diagnosis was mild traumatic arthritis with loss of motion 
and exaggerated scar tissue.

RO issued a rating decision in June 2002 that denied 
increased rating for left little finger disability and that 
also denied appellant's request to reopen claim for bilateral 
leg disorders.  Appellant submitted a timely Notice of 
Disagreement (NOD) in July 2003 and a VA Form 9 in January 
2003.

Appellant submitted a letter to VA in February 2005 stating 
that his nonservice-connected right hand disability caused 
him to have to compensate by relying on his left hand.  
Because of the stiffness of the little finger, the left hand 
hurt when appellant tried to close it.  The hand hurt in use, 
and even hurt when appellant was not using it.  

III.  Analysis

Evaluation of little finger disability

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

VA must consider the applicability of regulations relating to 
pain.   Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  Painful 
motion of a major joint or groups caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10 
percent rating, per joint, combined under DC 5003, even 
though there is no actual limitation of motion.  VAOPGCPREC 
09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due 
to pain or weakness must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant.  38 
C.F.R. § 4.40 (2004).  VA must consider any part of the 
musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40 (2004).  Functional 
loss due to pain is to be rated at the same level as 
functional loss when flexion is impeded.  Schafrath, at 592.

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

The VA examiner in June 2002 diagnosed traumatic arthritis 
with limitation of motion.  Traumatic arthritis and 
limitation of motion are musculoskeletal disabilities that 
are rated under 38 C.F.R. § 4.71a.

Traumatic arthritis (Diagnostic Code 5010) when substantiated 
by X-rays is rated as degenerative arthritis.  Degenerative 
arthritis (Diagnostic Code 5003) is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  In this case, limitation of 
motion of the little finger is rated under Diagnostic Code 
5230 (limitation of motion of the ring or middle finger) and 
is not compensable.  Since there is no clinical observation 
of pain on limitation of movement, functional loss due to 
pain has not been demonstrated as required by 38 C.F.R. 
§ 4.40.  

In addition to limitation of motion, compensation can be paid 
for a musculoskeletal disability based on loss of function 
due to pain, weakness, fatigability, or incoordination.  
Appellant has subjectively complained of pain in the little 
finger, but there is no objective evidence of pain to a 
disabling degree.  The Board accordingly finds that there is 
no basis on which to award compensation of at least 10 
percent under DeLuca.  

Appellant's left hand disability may also be rated for 
disability for scars.  Scars are rated under 38 C.F.R. 
§ 4.118.  "Deep" scars are scars that are associated with 
underlying soft tissue damage, while "superficial" scars 
are not associated with underlying soft tissue damage.  

A deep scar other than on the head, face, or neck must be at 
least 6 square inches to be compensable under Diagnostic Code 
7801; a superficial scar other than on the head, face, or 
neck must be at least 144 square inches to be compensable 
under Diagnostic Code 7802.  Appellant's little finger scar 
does not meet either of these criteria.

Appellant's scar is not unstable, so compensation is not 
payable under Diagnostic Code 7803 (unstable superficial 
scars).

None of the examiners of record have found appellant's scar 
to be painful on examination, so compensation is not payable 
under Diagnostic Code 7804 (superficial scar, painful on 
examination).

Finally, there is a catch-all Diagnostic Code 7805 (other 
scars) that is rated on the basis of limitation of motion.  
As noted above, there is no compensable limitation of motion 
for the finger, so compensation is not payable under this 
diagnostic code.

The Board notes, in conjunction with the evaluation of this 
disability, that Dr. Y.C. stated in October 2001 that 
appellant's left hand causes only a 1 percent impairment of 
employability.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).   The Board 
accordingly finds that the opinion of Dr. Y.C. constitutes 
actual evidence that the left little finger injury does not 
approximate the criteria for a compensable (10 percent) 
rating.
 
In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization during the 
period in question, or of significant impact on employment to 
a degree not envisioned by the rating schedule.  The 
application of the regular schedular provisions is therefore 
not shown to be impractical, and extraschedular rating is not 
appropriate in this case.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2005); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  When the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  In this case, the 
evidence shows that appellant's symptoms most closely 
approximate the current disability rating, and the benefit-
of-the-doubt rule does not apply.

New and material evidence for bilateral leg disabilities

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 7 Vet. 
App. 167, 171 (1996).  The Board will accordingly begin by 
adjudicating the sufficiency of the new evidence received.  
If new and material evidence is presented or secured to a 
disallowed claim the Board can reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2005); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Otherwise, the Board's inquiry must end.

For claims to reopen received on August 29, 2001, and 
thereafter, "new evidence" means existing evidence not 
previously submitted to agency decisionmakers.  "Material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004). 

Newly presented evidence need not be probative of all the 
elements required to award the claim, but need only be 
probative in regard to each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The rating decision of March 1996 denied service connection 
for left leg disability and denied reopening the claim for 
service connection for right leg disability.  Appellant was 
notified of the decision but did not appeal.  The rating 
decision of March 1996 is accordingly the last final denial 
of the claim for any reason, and the point at which "new and 
material evidence" is assessed.

Evidence that was considered at the time of the March 1996 
rating decision included service medical records, the medical 
affidavit by Dr. L.Y.C. in July 1954, the claim itself, VA 
medical examination of August 1954, examination by Dr. D.M.W. 
in July 1974, VA examination in March 1975, and lay 
statements by appellant's wife, his sister-in-law, his 
daughter, and his son.

Evidence received after March 1996 is discussed below.  This 
evidence is "new" in that it was not before the 
adjudicators in March 1996; the materiality of each item will 
be discussed in turn.

The clinical resume by Dr. W.W. dated December 1974 (received 
by VA in March 2002) provided a diagnosis of restless leg 
syndrome but does not provide any indication regarding 
whether or not that condition was incurred in or aggravated 
by service.  It accordingly does not relate to an 
unestablished fact necessary to substantiate the claim and is 
not material.

The lay statements by appellant's wife, his daughter D.M., 
his sister-in-law T.H., and his son D.S.H. are not material 
because they essentially repeat what these same writers had 
said in their letters of March 1996.  Redundant evidence is 
not material.

The lay statement of acquaintance P.G. is not material 
because, even though the writer attests that she witnessed 
appellant with the symptoms from the time of his discharge, 
the letter adds nothing new to the lay statements considered 
in March 1996.  Cumulative evidence is not material.

The lay statements of daughter M.H.C and son-in-law J.O.C., 
Reverend L.M., daughter-in-law D.H., acquaintance E.M.G., and 
pastor C.B. and his wife E.B. are not material because the 
writers were able to comment on continuity of symptoms 
beginning some time after appellant's discharge from service.  
This evidence is not relevant to the question of whether the 
disorder was incurred in or aggravated by military service.

Appellant's statement that his leg disorder is consequent to 
exposure to cold during maneuvers in New York State is not 
material because a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Bostain v. West, 10 Vet. App. 183, 186 (1997); Grivois v. 
Brown, 6 Vet. App. 135 (1994).

Clinical records from the VA Medical Center in July 1995 and 
from Welch Hospital in March 1996 that showed complaint of 
leg pain and insomnia are not material because they provide 
no indication of a diagnosis or evidence of etiology, and 
therefore do not relate to any unestablished fact necessary 
to substantiate the claim. 

Based on the analysis above, the Board finds that new and 
material evidence has not been received, and the claim is not 
reopened.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2005); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  When the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.




ORDER

A compensable rating for residuals of an injury to the left 
little finger is denied.  New and material evidence having 
not been received, the application to reopen a claim for 
service connection for left and right leg disabilities is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


